F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                           August 30, 2005
                                 TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                 Clerk

 WILLIAM A. ERICKSON,
              Petitioner-Appellant.                        No. 04-1456
 v.                                                (D.C. No. 03-D-173 (OES))
 GARY WATKINS, Warden, Limon                                (D. Colo.)
 Correctional Facility; ATTORNEY
 GENERAL OF THE STATE OF
 COLORADO,
              Respondents-Appellees.


                                      ORDER


Before EBEL, McKAY, and HENRY, Circuit Judges.



      After examining Petitioner’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se prisoner appeal pursuant to 28 U.S.C. §§ 2254 and 2241.

Petitioner was convicted of second-degree assault in Colorado state court. More

than seven years after his conviction, Petitioner filed a § 2254 petition for habeas

corpus relief with the United States District Court for the District of Colorado. In

that petition, Petitioner alleged constitutional error in his state court conviction
and challenged the execution of his sentence. The district court dismissed the

habeas corpus petition as time barred pursuant to the one-year limitation period

articulated in § 2244(d) and dismissed the § 2241 claim on the merits.

      Thereafter, Petitioner moved the district court for a certificate of

appealability, which the district court denied. Petitioner now requests a

certificate of appealability from this court. The issues he raises on appeal are

identical to those brought before the district court.

      In order for this court to grant a certificate of appealability, Petitioner must

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To do so, Petitioner must demonstrate “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were ‘adequate to

deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal citation and quotation omitted). When a habeas petition is

denied by the district court for procedural reasons, as was the case here, Petitioner

must clear the added hurdle of showing “that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Id.

      We have carefully reviewed Petitioner’s brief, the district court’s

disposition, and the record on appeal. Nothing in the facts, the record on appeal,

or Petitioner’s filing raises an issue which meets our standards for the grant of a


                                          -2-
certificate of appealability. For substantially the same reasons as set forth by the

district court in its September 30, 2004 Order, we cannot say that it is “debatable

whether the district court was correct in its procedural ruling.” Id. Nor can we

say “that reasonable jurists could debate whether the petition should have been

resolved in a different manner.” Id.

      Accordingly, we DENY Petitioner’s request for a certificate of

appealability and DISMISS the appeal. We also GRANT Petitioner’s motion to

proceed in forma pauperis on appeal.



                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-